Exhibit 10.1






SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 14, 2020 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and Truist Bank (successor by merger to SunTrust Bank), in its capacity
as Administrative Agent (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement; and
 
WHEREAS, the Required Lenders have agreed to the modifications to the Credit
Agreement on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1. Amendments to the Credit Agreement.  The Credit Agreement is amended as
follows:


(a)     All references to “SunTrust Bank” shall be replaced with “Truist Bank
(successor by merger to SunTrust Bank)”.


(b)     The following defined terms are added to Section 1.1 in the appropriate
alphabetical order to read as follows:


“Affected Financial Institution” shall mean: (a) any EEA Financial Institution;
or (b) any UK Financial Institution.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. §–1841(k)) of such party.


“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. §–252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §–47.3(b); and (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §–382.2(b).


“Covered Party” shall have the meaning provided in Section 11.19.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§–252.81, 47.2 or 382.1, as
applicable.

--------------------------------------------------------------------------------



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. §–5390(c)(8)(D).


“QFC Credit Support” shall have the meaning provided in Section 11.19.


“Resolution Authority” shall mean an EEA Resolution Authority, or, with respect
to any UK Financial Institution, a UK Resolution Authority.


“Supported QFC” shall have the meaning provided in Section 11.19.


“U.S. Special Resolution Regime” shall have the meaning provided in Section
11.19.


“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.


“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


(c)     The defined term “364 Day Bridge Senior Unsecured Indebtedness” in
Section 1.1 is amended in its entirety to read as follows:


“364 Day Bridge Senior Unsecured Indebtedness” means any unsecured bridge
facility incurred by the Borrower in an aggregate amount not to exceed
$400,000,000 with a maturity of 364 days and any extension, renewal or
refinancing thereof, which may be used to (i) consummate the transactions,
including the Acquisitions, contemplated by that certain Stock and Asset
Purchase Agreement, dated as of April 30, 2020,entered into by the Borrower and
Magellan Health, Inc., a Delaware corporation, as further described to the
Administrative Agent in writing, (ii) pay any fees, expenses and other
transaction costs incurred in connection therewith (including those in
connection with any acquisition-related financing) and (iii) satisfy any
regulatory or statutory capital requirements applicable to the Borrower in
connection with the transactions contemplated by the above-referenced Stock and
Asset Purchase Agreement.


(d)     The defined term “Bail-In Action” in Section 1.1 is amended by replacing
“EEA Financial Institution” with “Affected Financial Institution”.


(e)     The defined term “Bail-In Legislation” in Section 1.1 is amended in its
entirety to read as follows:


“Bail-In Legislation” shall mean: (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time which is described in the applicable EU Bail-In
Legislation Schedule; and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act of 2009 (as amended from time to time), and any other
Law applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions, or any
affiliates of any of the foregoing (other than through liquidation,
administration, or other insolvency proceedings).

--------------------------------------------------------------------------------



(f)     The defined term “Write-Down and Conversion Powers” in Section 1.1 is
amended in its entirety to read as follows:


“Write-Down and Conversion Powers” shall mean: (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule; and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution, or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it, or to suspend any obligation in respect of that liability,
or any of the powers under that Bail-In legislation that are related or
ancillary to any of those powers.


(g)     Section 4.22 is amended by replacing each instance of “EEA Financial
Institution” with “Affected Financial Institution”.


(h)     Section 7.13(b) is amended by removing the following language: “;
provided, that the Borrower may use the proceeds of the 364 Day Bridge Senior
Unsecured Indebtedness to repurchase the 2020 Convertible Notes whether or not a
Default or Event of Default has occurred or is continuing”.


(i)     Section 11.17 is amended in its entirety to read as follows:


Section 11.17     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.   Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
that such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority, and each party hereto
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any Lender that is an Affected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable, (i) a reduction,
in full or in part, or cancellation of any such liability, (ii) a conversion of
all, or a portion, of such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to, or otherwise conferred on, it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document, or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of the
applicable Resolution Authority.

--------------------------------------------------------------------------------



(j)     A new Section 11.19 is added to the end of Article XI to read as
follows:


Section 11.19     Acknowledgement Regarding any Supported QFCs.


(a)     To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for any Swap Obligation or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”; and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States.


(b)     In the event that a Covered Entity that is a party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the Laws
of the United States or a state of the United States. In the event that a
Covered Party, or a BHC Act Affiliate of a Covered Party, becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


2.     Effectiveness; Conditions Precedent.  This Amendment shall become
effective as of the date hereof after each of the following conditions is
satisfied:


(a)     Amendment.     Receipt by the Administrative Agent of counterparts of
this Amendment, executed by the Borrower, the Required Lenders and the
Administrative Agent.


(b)     Payment of Fees.  Receipt by the Administrative Agent, the Arrangers and
the Lenders of any fees required to be paid on or before the date hereof.


(c)     Payment of Expenses.  The Borrower shall have paid all reasonable fees
and out-of-pocket expenses, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent).

--------------------------------------------------------------------------------



3.     Amendment is a “Loan Document”.  This Amendment shall be deemed to be,
and is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


4.    Representations and Warranties; No Default.  Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, (a) the representations and warranties of each
Loan Party contained in the Credit Agreement, any other Loan Document, or any
document furnished at any time under or in connection with the Credit Agreement
or any other Loan Document, are true and correct in all material respects (other
than any representation and warranty that is expressly qualified by materiality,
in which case such representation and warranty is true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
such earlier date and (b) no Default or Event of Default exists.


5.     Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified or released pursuant to this Amendment).


6.     No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect and
nothing herein shall limit or waive any right, power or remedy of the
Administrative Agent or the Lenders under the Loan Documents.


7.     Counterparts; Delivery.  This Amendment may be executed in counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile transmission or by any other electronic
imaging means (including .pdf), shall be effective as delivery of a manually
executed counterpart of this Amendment.


8.     Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Credit Agreement to be duly executed as of the date first above written.
 

BORROWER:
MOLINA HEALTHCARE, INC.,
 
a Delaware corporation
 
 
 
 
By:
Name:
Title:
/s/ Mark Keim
Mark Keim
Executive Vice President
 
 
 
 
 
 




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
TRUIST BANK (successor by merger to SunTrust Bank),
as Administrative Agent
 
 
 
 
By:
Name:
Title:
/s/ Ben Cumming      

Ben Cumming

Managing Director

 
 
 
LENDERS:

TRUIST BANK, (successor by merger to SunTrust
Bank), as Issuing Bank, as Swingline Lender and as a Lender
       
By:
Name:
Title:
/s/ Ben Cumming       

Ben Cumming

Managing Director
        BANK OF AMERICA, N.A.        
By:
Name:
Title:
/s/ Yinghua Zhang       
Yinghua Zhang
Director
        WELLS FARGO BANK, NATIONAL ASSOCIATION        
By:
Name:
Title:
/s/ Jordan Harris       

Jordan Harris
Managing Director
       
BOKF, N.A. dba BANK OF ALBUQUERQUE
       
By:
Name:
Title:
                                





        EAST WEST BANK        
By:
Name:
Title:
                               




       
MUFG UNION BANK, N.A.
       
By:
Name:
Title:
/s/ Teuta Ghilaga       

Teuta Ghilaga
Director






[Signature pages continue]



--------------------------------------------------------------------------------



UBS AG, STAMFORD BRANCH
 
 
 
 
By:
Name:
Title:
/s/ Darlene Arias       

Darlene Arias
Director

       
By:
Name:
Title:
/s/ Anthony Joseph       

Anthony Joseph
Associate Director
 
 
 
 

U.S. BANK NATIONAL ASSOCIATION
       
By:
Name:
Title:
/s/ Maria Massimino       

Maria Massimino
VP
       
BARCLAYS BANK PLC
       
By:
Name:
Title:
s/ Edward Pan       

Edward Pan
Associate
       
JPMORGAN CHASE BANK, N.A.
       
By:
Name:
Title:
/s/ Danielle D. Babine
Danielle D. Babine
Vice President
       
MORGAN STANLEY SENIOR FUNDING, INC.
       
By:
Name:
Title:
/s/ David White       

David White

Authorized Signatory
       
CITIZENS BANK, N.A.
       
By:
Name:
Title:
/s/ Christopher J. DeLauro       

Christopher J. DeLauro
SVP
       
DEUTSCHE BANK AG NEW YORK BRANCH
       
By:
Name:
Title:
/s/ Philip Tancorra       

Philip Tancorra
Vice President

       
By:
Name:
Title:
/s/ Alicia Schug       

Alicia Schug
Vice President







--------------------------------------------------------------------------------


[Signature pages continue]



 
HSBC BANK USA, NATIONAL ASSOCIATION
       
By:
Name:
Title:
/s/ Tomoko Hoffman       

Tomoko Hoffman
SVP
       
FIFTH THIRD BANK, NATIONAL ASSOCIATION
       
By:
Name:
Title:
/s/ Ellie Robertson       

Ellie Robertson
Principal
       
THE HUNTINGTON NATIONAL BANK
       
By:
Name:
Title:
/s/ David Tholt       

David Tholt
Senior Vice President
       
MUFG BANK, LTD.
       
By:
Name:
Title:
/s/ Teuta Ghilaga       

Teuta Ghilaga
Director





